—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment entered following a jury trial convicting him of forgery in the second degree (Penal Law § 170.10 [2]), grand larceny in the fourth degree (Penal Law § 155.30 [4]) and other crimes, and sentencing him as a persistent felony offender to a term of incarceration of 15 years to life. We previously held the case, reserved decision and remitted the matter to Supreme Court for a reconstruction hearing to determine defendant’s competency at the tipie of trial (People v Robinson, 270 AD2d 860). The court properly determined following that hearing that defendant was not an incapacitated person at the time of trial. We reject the contention of defendant that the court erred in finding that he is a persistent felony offender and that a persistent felony offender sentence is warranted {see, CPL 400.20 [9]). The sentence is not unduly harsh or severe. Defendant’s remaining contention raised in the pro se supplemental brief is without merit. (Resubmission of Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Forgery, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.